Citation Nr: 1517376	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-02 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to additional burial benefits.




REPRESENTATION

Appellant represented by:	Julie L. Glover, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to April 1971, which included service in the Republic of Vietnam.  Unfortunately, he died in September 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In addition, on a January 2012 application for burial benefits, the appellant reported total burial and funeral expenses of $1135.  In a December 2012 decisional letter, the RO granted a total payment of $300 for non-service-connected burial benefits, and denied entitlement to payment for plot allowance and service-connected burial benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  Her primary assertion is that the Veteran's fatal signet ring cell adenocarcinoma of the esophagus (esophageal cancer) was related to his exposure to herbicides during Vietnam service.

However, the record also shows that, prior to perfecting the instant appeal, the appellant appealed to the United States Court Appeals for Veterans Claims (CAVC) an April 2014 Board decision that denied entitlement to service connection for esophageal cancer.  (The service connection claim was initiated by the Veteran, but upon his death, the RO substituted the appellant in January 2012 to complete the processing of the deceased Veteran's appeal).

Notably, the cause of death claim on appeal here is inextricably intertwined with the claim of entitlement to service connection for esophageal cancer which is currently pending at CAVC, as the resolution of the CAVC claim might have bearing upon this claim.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Moreover, further development is necessary with respect to the additional burial benefits.  It appears that the RO liberally construed the appellant's brief, received at the RO on July 11, 2013, as a notice of disagreement with respect to all claimed DIC benefits, including burial benefits.  Although the RO issued an August 2014 statement of the case (SOC) with respect to the issue of entitlement to service connection for the cause of the Veteran's death, it has not yet issued a SOC as to the issue of entitlement to additional burial benefits.  The Board is obligated to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, it is noted that the appellant appealed to the CAVC and as noted above, the cause of death claim is inextricably intertwined with the service connection claim for esophageal cancer pending at CAVC.  Moreover, that pending CAVC claim and the cause of death claim pending at the Board could have an impact in the outcome of the burial benefits claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  After CAVC decides the appellant's appeal of the April 2014 Board decision that denied service connection for esophageal cancer (Case Number 14-1329) and enters judgment, the RO should readjudicate the claim of entitlement to service connection for the cause of death.  

If this determinations remains unfavorable to the appellant, the appellant and her attorney should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant and her attorney should be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board, if otherwise in order.

2.  The RO should issue the appellant an SOC concerning entitlement to additional burial benefits.  If, and only if, the appellant completes her appeal by filing a timely substantive appeal on the aforementioned issue should the claim be returned to the Board.  

Please note that the burial benefits issue is also potentially intertwined with the issue of entitlement to service connection for the cause of the Veteran's death pending at the Board and the pending CAVC claim (Case Number 14-1329) with regard to the appeal of an April 2014 Board decision that denied service connection for esophageal cancer.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




